Citation Nr: 1425903	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis and bursitis, infrapatellar, left knee.

3.  Entitlement to an initial compensable rating for migraine headaches for the period from June 20, 2007, to April 12, 2010.

4.  Entitlement to an initial rating in excess of 30 percent for migraine headaches on or after April 12, 2010.

5.  Entitlement to a compensable initial rating for chronic allergic rhinitis and sinusitis with deviated nasal septum for the period from June 20, 2007, to April 27, 2010.

6.  Entitlement to an initial rating in excess of 30 percent for chronic allergic rhinitis and sinusitis with deviated nasal septum on or after April 27, 2010.

7.  Entitlement to a higher initial rating for a lumbar strain, currently rated as 20 percent disabling from June 20, 2007, and 40 percent disabling from September 3, 2008.

8.  Entitlement to an initial rating in excess of 10 percent for malunion/nonunion of fracture carpal bones of the left scaphoid with traumatic arthritis.

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

10.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

11.  Entitlement to an initial compensable rating for essential hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from December 1994 to June 2007.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Virtual VA paperless claims processing system contains records of VA treatment not associated with the paper claims file and a transcript of the Veteran's March 2014 hearing before the undersigned.  The VA treatment records in the Virtual VA claims file were considered in an October 2013 Supplemental Statement of the Case.  Subsequent to the March 2014 Board hearing, the Veteran submitted additional VA treatment records dated from September 2013 to March 2014, along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

The first six set forth on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a written statement dated in March 2014, and on the record at a March 2014 Board hearing, the Veteran indicated that he wanted to withdraw the appeals for the following issues: i) Entitlement to a higher initial rating for a lumbar strain, currently rated as 20 percent disabling from June 20, 2007, and 40 percent disabling from September 3, 2008; ii) Entitlement to an initial rating in excess of 10 percent for malunion/nonunion of fracture carpal bones of the left scaphoid with traumatic arthritis, iii) Entitlement to an initial rating in excess of 10 percent for tinnitus, iv) Entitlement to an initial compensable rating for bilateral sensorineural hearing loss, and v) Entitlement to an initial compensable rating for essential hypertension.


CONCLUSIONS OF LAW

1. The criteria for dismissal of the appeal as to the issue of entitlement to a higher initial rating for a lumbar strain, currently rated as 20 percent disabling from June 20, 2007, and 40 percent disabling from September 3, 2008, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for dismissal of the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for malunion/nonunion of fracture carpal bones of the left scaphoid with traumatic arthritis, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

3.  The criteria for dismissal of the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

4.  The criteria for dismissal of the appeal as to the issue of entitlement to an initial compensable rating for bilateral sensorineural hearing loss are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

5.  The criteria for dismissal of the appeal as to the issue of entitlement to an initial compensable rating for essential hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a written statement dated in March 2014, and on the record at a March 2014 Board hearing, the Veteran expressed his desire to withdraw the appeals for the following issues: i) Entitlement to a higher initial rating for a lumbar strain, currently rated as 20 percent disabling from June 20, 2007, and 40 percent disabling from September 3, 2008; ii) Entitlement to an initial rating in excess of 10 percent for malunion/nonunion of fracture carpal bones of the left scaphoid with traumatic arthritis, iii) Entitlement to an initial rating in excess of 10 percent for tinnitus, iv) Entitlement to an initial compensable rating for bilateral sensorineural hearing loss, and v) Entitlement to an initial compensable rating for essential hypertension.

The appellant has withdrawn his appeal as to these issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a higher initial rating for a lumbar strain, currently rated as 20 percent disabling from June 20, 2007, and 40 percent disabling from September 3, 2008, is dismissed. 

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for malunion/nonunion of fracture carpal bones of the left scaphoid with traumatic arthritis, is dismissed.  

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed. 

The appeal as to the issue of entitlement to an initial compensable rating for bilateral sensorineural hearing loss is dismissed. 

The appeal as to the issue of entitlement to an initial compensable rating for essential hypertension is dismissed. 


REMAND

At a March 2014 Board hearing, the Veteran asserted that his service-connected left knee disability had worsened since the most recent VA examination in February 2012, to include having to have the knee drained of fluid periodically.  Consequently, a new VA examination and opinion is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

In a January 2012 VA psychiatric examination report, the examiner indicated that she was not provided the opportunity to review the Veteran's claims file.  A separate January 2012 VA examination report indicates that the claims file was not provided to the VA examiner at the Veteran's sinus examination or knee examination, and it appears unlikely that it was provided at the VA examination for headaches, as that examination was provided by the same examiner on the same day and there is no indication that the claims file was reviewed.  The Board notes that there appear to be historical and diagnostic inconsistencies in the examination reports that may be to be related to the examiners not having had the opportunity to review the claims file.  Accordingly, new VA examinations and opinions that include review of the claims file are warranted.

On remand, the AOJ should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all records of VA and non-VA health care providers who have treated his headache, sinus, left knee, or psychiatric disabilities during the appeal period.  

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination for the purpose of determining the current severity of his service-connected left knee disability.
 
The examiner should perform range of motion studies of the left knee and comment on the functional limitations of the service-connected left knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible any additional functional limitation should be expressed as limitation of motion of the knee in degrees. 

The examiner should further indicate whether there is any instability or recurrent subluxation of the knee, and if so, describe the severity of the condition.

The examiner should also note whether there is any dislocated semilunar cartilage or whether any semilunar cartilage has been partially or completely removed.  The examiner should further indicate the nature and severity of any symptoms resulting from such a condition, to include whether there is any "locking," pain, and effusion into the joint. 

The examiner is advised that the Veteran described recurrent locking of the knee joint and frequent need to drain the knee of fluid at his March 2014 Board hearing. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.  

3.  Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his service-connected headaches and chronic allergic rhinitis and sinusitis with deviated nasal septum.

The examiner should take a complete history from the Veteran as to the nature and progression of his service-connected headaches and chronic allergic rhinitis and sinusitis with deviated nasal septum.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The February 2012 VA examination report indicates that the Veteran underwent a septoplasty in 2001 and bilateral maxilillay entreptomy in 2006.

The examiner is advised that reports of VA CT-scans of the Veteran's head and sinuses have included diagnostic impressions of maxillary sinus disease.

For the Veteran's headaches, the examiner should provide an opinion as to the frequency with which the Veteran has completely prostrating or characteristic prostrating attacks of headaches and whether they are productive of severe or some lesser degree of economic inadaptability.

For the Veteran's chronic allergic rhinitis and sinusitis with deviated nasal septum, the examiner should indicate whether the Veteran experiences three or more  incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The examiner should further discuss any surgery the Veteran has had on his sinuses as a result of his rhinitis, whether he experiences residuals of the surgery, and whether he has chronic osteomyelitis.  He or she should also state whether the Veteran has near constant sinusitis characterized by headaches, pain and tenderness of an affected sinus, and purulent discharge or crusting after repeated surgeries.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

4.  Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his service-connected PTSD with major depressive disorder. 

The examiner should take a history from the Veteran as to the nature and severity of his psychiatric symptoms.

If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should describe the Veteran's psychiatric symptoms, conduct a mental status examination, and provide a Global Assessment of Functioning (GAF) score with an explanation for the score provided.

The VA examiner should describe the extent to which the Veteran's psychiatric disability is productive of occupational and social impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


